TEEA~ORNEYGENERAC
                 OF -rExAs
                      Aus-   XLTEXAS



                         June 4, 1953

Hon. Tom Blackwell                 Opinion No. WW-444
County Attorney
Travis County                      Re : Whether the real
Austin, Texas                           property owned by
                                        Alcoholics Anon-
                                        ymous of Austin is
Dear Mr. Blackwell:                     taxable.
    Your request for an opinlon reads, In part, as follows:
         "FACTS: The Alcoholic's Anonymous of Austin,
    Texas under the name of Suburban dlcohollc Founda-
    tion have requested an exemption Pron:county and
    state taxes on the basis that the pro:>ertywhich
    they own in this Corfmdty  i3 use' exCluSiW?ly for
    religious, educational an3 charitable purposes.
         "QUESTION: Under the laws of the State of
    Texas, is land owned by Alcoholic's Anonymous and
    used in the care and rehabilitation of persons
    suffering from chronic alcoholism exempt from county
    and state taxes?"
     Our answer to the above-mentioned question is in the
affirmative.
     The legislature acting under the authority grs~nted.it
by Section 2 of Article VIII of the Constitution er:acte'l
Section 7 of Article 7150 V.C.S. exempting "all buflding? Se-
longing to Institutions of purely public ch;iritytogether
with the lands belonging to and occupied by such lnstitu-
tlons,,notleased or otherwise used with a view to profit.
. . .
     The Supreme Court of Texas In City of Houston v. Scot-
tish Rite Benev. Assn. 230 S.W. 978 held that propertyis
exempt from taxation If It Is both owned and used exclusively
by an institution of public charity. The Court further sts.teJ.
that an institution was one of "punely public charity" where,
first, It made no gain or profit, second, it ixcomplished
ends wholly benevolent, and, third, It benefited persons,
indefinite In numbers and personalities, by preventin;;them,
through absolute gratuity, from becoming burdens to ~the sL:ts..
             ,:,

 ,.




~Hdn.'Tom'Blackwell,   Page 2,   (Opinion No. WW-444)


     From.the Information you presented it is readi_lyas:
certainable that AlCoholica monymous 1s a group or people
dedicated to,,therehabilitation of alcoholics. The property
In question Is owned by them and Is used exclusively in
coruiectlon,withtheir work. There are no fees or dues and
help,is ~extendedto all who desire it regardless of creed,
coloror sex. It& opera,tionis strictly non-profit, it ac-
complishes ends wholly benevolent and It benefits persons,
Indefinite in numbers and $n personalities, by preventing
many of them from'becoming burdens to the state.
                           SUMMARY
           Real property owned by Alcoholics Anonymous
      and used in the care and rehabilitation of persons
      suffering from chronia alcoholism is exempt from
      county and state taxes under the laws of the State
      of Texas.
                                 Very truly yours,
                                 WILL WILSON
                                 ~(l/)TZXL


                                     John C. Phillips
                                     Assistant
JCP:db
APPROVED:.
OPINION ~COPIMITTEE
Geo. P. Blackburn, Chairman
L. P. Loller
Howard Mays
Wayland C. Rivers, Jr.
J.'Milton Richardson
,REVIEWED FOR THE ATTORNEY GENERAL
By:   W. V. Geppert